DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 08/10/2021. Claims 1, 8, and 15 have been amended. Claims 1-5, 7-12, 14-18, and 20 are currently pending and have been considered below.
Allowable Subject Matter
3.    Claims 1-5, 7-12, 14-18, and 20 are allowed as amended.

4.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature determining the encrypted score includes determining a
geometric mean of weighted-offset arithmetic means of matches between one or more of the data blocks of the selected data, and wherein the geometric mean of the weighted-offset arithmetic means of the matches are interpreted as a weighted PSI score.  The closest prior art being "Laine" (US 20180198601 A1), “Postnikow” (US 20200364378 A1), and newly searched art “Monet” (US 9288039 B1). Laine discloses a method, system, and computer program product for string matching in encrypted data, a computing device stores homomorphic encrypted data as a dataset, and implements a string matching application that receives an encrypted query string as a query of the Postnikow discloses a device and method for providing a data protection means and can be used for cooperative computing by two or more parties without revealing to each other the private data used. The technical result is to ensure the privacy of large amounts of data belonging to different parties, and to reduce the amount of memory secured from unauthorized reading during computations. Newly searched art Monet discloses a system and method for text language identification allow private information of a server and a client to be kept secret from each other. An encrypted score for each of a plurality of languages is received by the server from the client. The encrypted scores are generated by homomorphic addition of encrypted frequencies of n-grams in a list of n-grams extracted from text. The unencrypted list is not provided to the server.
 
5. What is missing from the prior art of record is a method, system, and a computer program product for determining an encrypted score according to data blocks of the selected data and a set of weights for each of the data blocks of the selected data to identify matches between the selected data and the encrypted query, wherein determining the encrypted score includes determining a geometric mean of weighted-offset arithmetic means of matches between one or more of the data blocks of the selected data, and wherein the geometric mean of the weighted-offset
arithmetic means of the matches are interpreted as a weighted PSI score.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491